Citation Nr: 0906168	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  08-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
prior to April 22, 2008 and from July 1, 2008 for 
degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from 
September 1975 to January 1976 and again from February 1978 
to August 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran had a hearing before 
the Board in December 2008 and the transcript is of record.

In June and September 2008 rating decisions, the veteran was 
awarded a temporary total (100 percent) evaluation for the 
veteran's cervical spine disability from April 22, 2008 to 
June 30, 2008 for surgical convalescence of the cervical 
spine.  The September 2008 then continued the 20 percent 
rating thereafter, effective July 1, 2008.  The veteran's 
increased rating claim was originally filed in March 2006, 
prior to the April 2008 surgery.  Accordingly, except for the 
time period in which the veteran was assigned a total 
disability evaluation, any and all ratings in regard to his 
service-connected cervical spine disability continues to be 
on appeal here.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(holding after the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal). Accordingly, the issue has been 
appropriately rephrased above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his cervical spine disability, even prior 
to his April 2008 surgery, greatly interfered with his work 
and daily life.  Since his surgery, the veteran recently 
testified before the Board in December 2008 that his neck has 
worsened over the course of the last year. 

The Veteran was last afforded a VA examination in July 2006, 
over two years ago.  At that time, the examiner indicated the 
Veteran's cervical flexion was limited to 40 degrees.  Since 
that time, the Veteran underwent a surgical procedure in 
April 2008 and December 2008 private treatment records 
indicate flexion limited to 20 degrees.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  In light of the 
Veteran's April 2008 surgery, objective evidence of worsened 
range of motion and the Veteran's testimony before the Board 
in December 2008, a new VA examination is indicated.

The Veteran was treated surgically in April 2008 by private 
physician Dr. Giovanini.  Since that time, the Veteran 
testified he seeks treatment from Dr. Giovanini every three 
to six months.  There are only sparse records and various 
statements submitted to Dr. Giovanini.  The RO should make 
efforts to obtain the complete collection of any and all 
treatment records from Dr. Giovanini through the present, to 
include surgical treatment records from 2008.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from January 2008 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide 
release forms authorizing VA to request 
his treatment records from Dr. Giovanini, 
or any other private doctor for treatment 
of his cervical spine that have not 
already been obtained.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

2.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Panama City, Florida from January 2008 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available

3.  After the above is complete and all 
records are obtained, to the extent 
possible, schedule the Veteran for an 
orthopedic and neurological examination 
for his cervical spine, to include 
degenerative arthritis, to ascertain any 
and all current disabilities he has in 
connection with his cervical spine 
condition and the current level of 
severity of each condition.  The examiner 
must conduct all necessary tests to 
ascertain the neurological and orthopedic 
manifestations, if any, of the veteran's 
cervical spine condition separating out 
any manifestations due to other non-
service connected conditions if possible.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiners should also comment on the 
overall affect his disabilities have on 
his employability and daily life.  The 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions.

4.  After the above is complete, 
readjudicate the veteran's cervical spine 
claim.  If the claim remains denied, 
provide the veteran with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

